Kellogg, J. (concurring in result):
I do not think the intestate received his injury while performing any part of his duty as an employee of the appellant. If the prevailing opinion means that there could be no liability unless the deceased met his death while actually operating his car as a motorman I cannot agree with it. I think that while he was performing any service for the master connected with and growing out of his employment, and a part of his duties as such employee, it is immaterial whether he was actually operating his motor at the time. Having his watch tested was not a part of his service to the master. He was simply performing a condition which it was necessary for him to perform to qualify him to remain in the employment. I, therefore, concur in the result.
Lyon, J., concurred.
Award reversed.